MEMORANDUM **
Plaintiffs appeal the district court’s grant of summary judgment to Defendant dismissing their claims as barred by the applicable statutes of limitations. We affirm.
Plaintiffs raise a continuing nuisance theory for the first tune on appeal. Because they have failed to show exceptional circumstances that would warrant our consideration of this issue, we decline to address it. See El Paso City of Tex. v. Am. W. Airlines (In re Am. W Airlines, Inc.), 217 F.3d 1161, 1165 (9th Cir.2000). Plaintiffs did not raise them equitable estoppel argument on appeal, and thus this issue is waived. See Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 797 n. 5 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.